Citation Nr: 0123213	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-08 137	)	DATE
	)
	)
                  
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have basic eligibility for VA benefits.

The appellant was afforded a hearing before the RO Hearing 
Officer in June 1999.  He appeared at a hearing before the 
undersigned Member of the Board in June 2001.  Transcripts of 
both hearings are of record.


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the 
appellant's entitlement to VA benefits have not been met.  38 
U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.1, 3.2, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In his January 1999 application for VA benefits, the 
appellant reported that he had served with B Company, 1st 
Battalion, 15th Infantry from July to November 1945.  He 
indicated that he had served under another name.  
Accompanying the appellant's application for benefits was an 
August 1994 joint affidavit wherein the affiants stated that 
they knew the appellant during his claimed service and that 
he was known by a different name during that time.

In January 1999 the RO requested that the U.S. Army Reserve 
Personnel Center (ARPERCEN) verify the appellant's service 
and furnished ARPERCEN with his full name and the name he 
claimed to have served under, date of birth, claimed service 
number, and claimed dates of service.  In April 1999, 
ARPERCEN reported that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in service of the Armed Forces of the 
United States.

By letter dated in February 1999, the RO informed the 
appellant that his claim for VA benefits was denied because 
his name did not appear on the roster of recognized 
guerrillas in the RO records.

In February 1999 the RO received the veteran's notice of 
disagreement, which was accompanied by copy of  Form AGNR2 
dated in September 1994.  This document from the Armed Forces 
of the Philippines, Office of the Adjutant General, reflected 
that the appellant had service as indicated in his 
application for benefits.  The document indicated that the 
appellant's name was not carried on the "Approved Revised 
Reconstructed Guerrilla Roster of 1948."

In his April 1999 substantive appeal, the appellant  again 
indicated that he had served under a name other than that 
which he currently used.  He stated that he was in receipt of 
benefits from the Philippine Veterans Administration Office 
and provided documents showing that office's approval of his 
claim for pension.

The appellant was afforded a hearing before the RO Hearing 
Officer in June 1999.  He offered no additional documentary 
evidence of service.  The Hearing Officer noted the 
discrepancy between the veteran's current name and that under 
which he claimed to have served.  She indicated that she 
would make another request to the service department for 
verification of service.  She emphasized that the basis of 
VA's decision would be certification from the U.S. Department 
of the Army, and that documents from the Philippine military 
would not warrant a change.

The RO made a further request for information concerning the 
appellant's alleged service in July 1999.  In September 1999, 
ARPERCEN again indicated that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

The appellant appeared before the undersigned Member of the 
Board in June 2001.  He testified that he had served with the 
15th Infantry from June to October 1945.  He offered no 
further documentary evidence and no further testimony 
relating to his eligibility for VA benefits.  

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to VA benefits.  
Statements of the case dated February 1999, May 1999, and 
June 2000 appraised the appellant of the applicable law and 
informed him of the evidence required to substantiate his 
claim.  Further, the RO requested verification of the 
appellant's claimed service.  The appellant has neither 
identified unobtained evidence that might aid his claim nor 
that which might be pertinent to the bases of the claim's 
denial.

The RO denied this claim because the appellant had no valid 
military service on which to base basic eligibility for VA 
benefits.  In the circumstances of this case, a remand would 
impose additional burdens on VA with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and investment of VA's 
resources are not warranted.  Accordingly, the Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  In 
addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 
3.8, 3.9.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, a service 
department determination as to an individual's service shall 
be binding on VA.  Dacoron v. Brown, 4 Vet.App. 115, 120 
(1993); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  Under 
38 C.F.R. §§ 3.9 and 3.203, Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Because the appellant did not submit service information 
meeting the criteria set out under 38 C.F.R. § 3.203(a), the 
RO requested verification of his claimed military service 
from ARPERCEN.  In its request, the RO provided the 
identifying information submitted by the appellant, including 
the full name and name under which he claims to have served, 
date of birth, alleged service number and dates of claimed 
service.  In April and September 1999, ARPERCEN reported that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.  As 
noted above, a service department determination as to whether 
an individual had qualifying service is binding on VA.  The 
appellant has submitted no additional information that would 
warrant another request for verification.

Although the record contains a certification from the Office 
of the Adjutant 
General of the Armed Forces of the Philippines reporting 
service in B Company, 15th Infantry, VA is not bound by 
Philippine Army determinations of service.

Therefore, inasmuch as the service department's verification 
of the service of the appellant is binding on VA, the Board 
concludes that the appellant is not considered a "veteran," 
and therefore has not attained status as a valid claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994). 


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



		
D. C. Spickler
Member, Board of Veterans' Appeals



 

